Case 9:19-cr-80181-RAR Document 40 Entered on FLSD Docket 04/21/2020 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-80181-CR-Ruiz/Reinhart

  UNITED STATES OF AMERICA,

  vs.

  MINAL PATEL,

                     Defendant.


        CONSENT MOTION TO MODIFY DEFENDANT’S BOND
        (SPECIAL CONDITIONS OF BOND AND ADDITIONAL
                 CONDITIONS OF RELEASE)

        Defendant Minal Patel, with the government’s consent, hereby moves the

  Court to modify his pretrial bond (special conditions of bond and additional

  conditions of release) as follows:

        1. The defendant’s current bond (special conditions of bond and additional

  conditions of release) [Doc. 14] is attached hereto as Exhibit A. The defendant is in

  full compliance with his bond conditions.

        2. The special conditions of bond on page 2, paragraphs l and p, restrict travel

  to the Northern District of Georgia and Southern District of Florida for “court

  purposes or with prior court authorization.” The defendant requests that those

  paragraphs be modified to allow the defendant to engage in domestic travel with

  prior authorization from Pretrial Services.
Case 9:19-cr-80181-RAR Document 40 Entered on FLSD Docket 04/21/2020 Page 2 of 3



        3. The additional conditions of release on page 3 require stand alone GPS

  monitoring. The defendant requests that this additional condition be removed.



                                 Respectfully submitted,

                                 s/ Steven Sadow
                                 Steven H. Sadow
                                 Georgia Bar No.: 622075
                                 Lead Counsel For Minal Patel
                                 260 PEACHTREE STREET, N.W.
                                 SUITE 2502
                                 ATLANTA, GA 30303
                                 Tel.: 404-577-1400
                                 Email: stevesadow@gmail.com

                                 /s/ Robyn Lynn Sztyndor
                                 Robyn Lynn Sztyndor
                                 Florida Bar No.: 89253
                                 Local Co-Counsel For Minal Patel
                                 RLW LAW, P.A.
                                 401 E. Las Olas Blvd.
                                 Suite 1400
                                 Fort Lauderdale, FL 33301
                                 Tel.: 786-395-1824
                                 Email: rls409@nyu.edu
  Consented to:
  /s/ Timothy P. Loper
  Timothy P. Loper
  Trial Attorney
  Florida Special Bar No. A5502016
  United States Department of Justice
  Criminal Division, Fraud Section
  12020 Miramar Parkway
  Miramar, FL 33025
  Tel.: 202-774-4276
  Timothy.Loper@usdoj.gov
Case 9:19-cr-80181-RAR Document 40 Entered on FLSD Docket 04/21/2020 Page 3 of 3



                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21, 2020, I filed the foregoing document

  with the Clerk of Court using CM/ECF.

                                     /s/ Robyn Lynn Sztyndor
                                     Robyn Lynn Sztyndor
                                     Florida Bar No.: 89253
                                     Local Co-Counsel For Minal Patel
                                     RLW LAW, P.A.
                                     401 E. Las Olas Blvd.
                                     Suite 1400
                                     Fort Lauderdale, FL 33301
                                     Tel.: 786-395-1824
                                     Email: rls409@nyu.edu
